                                                                                                                                                JS-6
                                                                1   JOSEPH A. UNGARO II (SBN 315190)
                                                                    ROPERS, MAJESKI, KOHN & BENTLEY
                                                                2   445 South Figueroa Street Suite 3000
                                                                    Los Angeles, CA 90071
                                                                3   Telephone: (213) 312-2000
                                                                    Facsimile: (213) 312-2001
                                                                4
                                                                    Attorneys for Defendant
                                                                5   NAVIGATORS INSURANCE COMPANY
                                                                6

                                                                7                         IN THE UNITED STATES DISTRICT COURT
                                                                8                             CENTRAL DISTRICT OF CALIFORNIA
                                                                9
Ropers Majeski Kohn & Bentley 




                                                               10   BERYL WEINER, an individual;                        CASE NO. CV 19-904-GW-PLAx
                                                                    ROXBURY HEALTHCARE
                                                               11   SERVICES, LLC, a California
                                                                                                                        [Former Los Angeles County
                                 A Professional Corporation 




                                                                    corporation; S&W HEALTH
                                                               12   MANAGEMENT SERVICES, INC., a                        Superior Court Action, Case No.
                                                                    California corporation; and SYCAMORE                BC719080]
                                        Los Angeles 




                                                               13   HEALTHCARE SERVICES, LLC, a
                                                                    California corporation,                              ORDER GRANTING
                                                               14
                                                                                                                         STIPULATION TO REMAND
                                                                                       Plaintiffs,                       ACTION TO STATE COURT
                                                               15            v.
                                                               16   ALLIED WORLD SURPLUS LINES
                                                                    INSURANCE COMPANY, an Arkansas
                                                               17   corporation; CERTAIN
                                                                    UNDERWRITERS AT LLOYD’S
                                                               18   SUBSCRIBING TO POLICY
                                                                    NUMBERS 456923 AND 463167;
                                                               19   EXECUTIVE RISK INDEMNITY INC.,
                                                                    a Delaware corporation; NAVIGATORS
                                                               20   SPECIALTY INSURANCE COMPANY,
                                                                    a California corporation; STEADFAST
                                                               21   INSURANCE COMPANY, a Delaware
                                                                    corporation; and DOES 1 through 100,
                                                               22   inclusive,
                                                               23                         Defendants.
                                                               24

                                                               25            On February 21, 2019, the Parties to the above-referenced Action filed a

                                                               26   Stipulation to Remand Action to State Court. The Court having reviewed that

                                                               27   Stipulation and good cause appearing, orders as follows:

                                                               28            1.        The Parties’ Stipulation is approved;
                                                                                                                          [PROPOSED] ORDER GRANTING
                                                                    4846-0228-5961.1                             -1-      STIPULATION TO REMAND ACTION TO
                                                                                                                          STATE COURT
                                                                1            2.        United States District Court Central District of California case number
                                                                2   2:19-cv-00904-GW-PLA is hereby remanded to the Los Angeles County Superior
                                                                3   Court.
                                                                4

                                                                5   IT IS SO ORDERED:
                                                                6

                                                                7   Dated: February 27, 2019
                                                                8                                          ____________________________________
                                                                                                           GEORGE H. WU, U.S. DISTRICT JUDGE
                                                                9
Ropers Majeski Kohn & Bentley 




                                                               10

                                                               11
                                 A Professional Corporation 




                                                               12
                                        Los Angeles 




                                                               13

                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                                          [PROPOSED] ORDER GRANTING
                                                                    4846-0228-5961.1                             -2-      STIPULATION TO REMAND ACTION TO
                                                                                                                          STATE COURT
